DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/remarks made in amendment in which the following is noted: Claims 21, 23, 33, and 34 are amended and the rejection of claims traversed. Claims 21 – 40 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 - 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection under 112(a) as presented in the non-final office action filed 13 June 2022 is withdrawn in view of amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11, 069, 323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. A review of the claims clearly shows patented claim 1 anticipates claim 21 of the application. A first number of duty cycles and second number of duty cycles, as claimed in the patent, can be equivalently expressed such that the number of duty cycles in the second duty cycle configuration is a multiple of the number of duty cycles in the first duty cycle configuration, as claimed, since any number can be mathematically expressed as a multiple of another number.


Regarding claim 22:
	Claim 22 is similarly rejected over claim 2 of the patent (and additional since a duty cycle is defined in the art as the interval of time between the on and off periods of the signal).
Regarding claim 23:
	Claim 23 is similarly rejected over claim 2 of the patent.
Regarding claim 27:
	Claim 27 is similarly rejected over claim 7 of the patent.
Regarding claim 28:
	Claim 28 is similarly rejected over claim 9 of the patent.
Regarding claim 29:
	Claim 29 is similarly rejected over claim 7 of the patent.
Regarding claim 30:
	Claim 30 is similarly rejected over claim 7 of the patent.
Regarding claim 31:
	Claim 31 is similarly rejected over claim 16 of the patent.
Regarding claim 32:
	Claim 32 is similarly rejected over claim 5 of the patent.
Regarding claim 33:
	Claim 33 is similarly rejected over claim 6 of the patent.


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11, 069, 323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. A review of the claims clearly shows patented claim 17 anticipates claim 34 of the application. A first number of duty cycles and second number of duty cycles, as claimed in the patent, can be equivalently expressed such that the number of duty cycles in the second duty cycle configuration is a multiple of the number of duty cycles in the first duty cycle configuration, as claimed, since any number can be mathematically expressed as a multiple of another number.



Regarding claim 35:
	Claim 35 is similarly rejected over claim 18 of the patent (and additional since a duty cycle is defined in the art as the interval of time between the on and off periods of the signal).


Claim(s) 24 - 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 069, 323 B2 in view of Ji Gong LEE (Publication number: US 2016/0077617 A1), hereafter LEE.

Regarding claim 24:
	Patented claim 1 discloses all the features of claim 24 except the electronic device of claim 21, wherein when driving at the first frequency, one frame includes a first black period and corresponding to the first frequency, and when driving at the second frequency, one frame includes a second black period corresponding to the second frequency.
	However, LEE discloses a display device without touch panel and method for converting driving frequency of the touch panel. More specifically, LEE discloses wherein when driving at the first frequency, one frame includes a first black period and corresponding to the first frequency (LEE Figure 6 – display porch time), and when driving at the second frequency, one frame includes a second black period corresponding to the second frequency (LEE Figure 7 display porch time).
	It would have been obvious to modify Patented claim 1 wherein when driving at the first frequency, one frame includes a first black period and corresponding to the first frequency, and when driving at the second frequency, one frame includes a second black period corresponding to the second frequency, as claimed. Those skilled in the art would appreciate the ability to perform frequency hopping, thereby providing immunity to noise.

Regarding claim 25:
	Patented claim 1 (in view of LEE) discloses the electronic device of claim 24, wherein the first black period is a period other than a light-emitting section and a non-light emitting section in one frame (LEE Figure 1 – display porch time includes periods such as VFP, VSW, and VBP which occur before the display time period).

Regarding claim 26:
	Patented claim 1 (in view of LEE) discloses the electronic device of claim 24, wherein a length the first black period is different from a length of the second black period (LEE Figure 6 and 7 – see differing length of porch time).

Claim(s) 36 - 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11, 069, 323 B2 in view of Ji Gong LEE (Publication number: US 2016/0077617 A1), hereafter LEE.

Regarding claim 36:
	Patented claim 17 discloses all the features of claim 36 except the method of claim 34, wherein when driving at the first frequency, one frame includes a first black period corresponding to the first frequency, and when driving at the second frequency, one frame includes a second black period corresponding to the second frequency.
	However, it would have been obvious to modify patented claim 17 wherein when driving at the first frequency, one frame includes a first black period corresponding to the first frequency, and when driving at the second frequency, one frame includes a second black period corresponding to the second frequency, as claimed, for those reasons disclosed by LEE and discussed above in claim 24.

Regarding claim 37:
	Claim 37 is similarly rejected for those reasons discussed above in claim 25.
Regarding claim 38: 
	Claim 38 is similarly rejected for those reasons discussed above in claim 26.


Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11, 069, 323 B2 in view of Ji Gong LEE (Publication number: US 2016/0077617 A1), hereafter LEE, and in view of Randall E. Juenger (Publication number: US 2008/0100598 A1), hereafter Juenger.

Regarding claim 39:
	Patented claim 17 (in view of LEE) discloses all the features of claim 39 except the electronic device of claim 38, further comprising changing the frequency of the display depending on an application being executed.
	However, Juenger discloses a system and method for providing dynamic refresh rates for displays. More specifically, Juenger discloses changing the frequency of the display depending on an application being executed (Juenger [0024]).
	It would have been obvious to further modify patented claimed 17 (in view of LEE) to include changing the frequency of the display depending on an application being executed, as claimed. Those skilled in the art would appreciate providing an appropriate refresh rate, thereby reducing power consumption of the device.


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11, 069, 323 B2 in view of Ji Gong LEE (Publication number: US 2016/0077617 A1), hereafter LEE, and in view of Wang et al; (Publication number: US 2016/0125785 A1), hereafter Wang.

Regarding claim 40:
	Patented claim 17 (in view of LEE) discloses all the features of claim 40 except wherein the electronic device of claim 38, further comprising changing the frequency of the display by stages.
	However, Wang discloses a display with spatial and temporal refresh rate buffers. More specifically, Wang discloses changing the frequency of the display by stages (Wang Figure 4 illustrates changing the refresh rate in stages, as claimed.).
	It would have been obvious to further modify Patented claim 17 (in view of LEE) to include changing the frequency of the display by stages, as claimed. Those skilled in the art would appreciate providing a smooth transition between refresh rates between static and dynamic content, such that the image quality is maintained for the user.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623